Title: James Moylan [Jr.] to the Commissioners, 29 June 1778
From: Moylan, James
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      L’Orient 29th June 1778
     
     The Frigate Oiseau who convoyed a Virginia Schooner out of the Bay which I dispatched from hence, is returned yesterday with the prize Hope, John Poignestre Master belonging to Jersey, a privateer of six Guns, who had taken the Brig Sally Captain Rapeal belonging to the state of Massachusettes the 3d. of May, with a cargo of Rice and Indigo from Charles Town on public account, bound to Bilboa. On board of said privateer, the following sailors belonging to Marble Head were prisoners. Thomas Collie, James Howard and John Towler, for whose liberty I apply’d to the Commissary, who granted my request, and in order to save the expence that wou’d naturally attend their delay here, for an opportunity to return to their Country, I prevailed on the Captain of the Oiseau to take them to Brest and deliver them to Cap: Jones of the Ranger, who I make no doubt will receive them. I have the honor to be respectfully Honorable Gentlemen Your assur’d hl St.
     
      James Moylan Jr.
     
    